UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7590 John Hancock Patriot Preferred Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on February 28, 2006 (unaudited) Issuer Shares Value Common stocks 10.23% (Cost $13,464,700) Electric Utilities 0.00% Progress Energy, Inc., (Contingent Value Obligation) (B)(I) 37,500 2,625 Gas Utilities 0.67% Peoples Energy Corp. 28,000 1,027,880 Integrated Telecommunication Services 0.40% AT&T, Inc. 22,550 622,154 Multi-Utilities & Unregulated Power 9.16% Alliant Energy Corp. 52,000 1,721,200 Dominion Resources, Inc. 27,500 2,065,250 DTE Energy Co. 30,000 1,299,000 KeySpan Corp. 81,000 3,300,750 NiSource, Inc. 34,000 698,020 NSTAR 100,000 2,936,000 TECO Energy, Inc. 62,000 1,057,720 Xcel Energy, Inc. 59,000 1,095,040 Credit Issuer, description rating (A) Shares Value Preferred stocks 85.83% (Cost $131,155,243) Agricultural Products 3.20% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 60,000 4,946,250 Consumer Finance 4.24% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 35,600 929,160 SLM Corp., 6.97%, Ser A BBB+ 101,000 5,635,800 Diversified Banks 3.87% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A 77,000 4,050,200 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 80,000 1,936,000 Diversified Chemicals 1.80% Du Pont (E.I.) de Nemours & Co., $4.50, Ser B BBB+ 33,900 2,779,800 Electric Utilities 18.11% Alabama Power Co., 5.20% BBB+ 251,400 6,285,000 Boston Edison Co., 4.78% BBB+ 19,380 1,788,774 Duquesne Light Co., 6.50% BB+ 100,000 5,135,000 Entergy Mississippi, Inc., 6.25% BB+ 100,000 2,453,130 Page 1 John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interstate Power & Light Co., 7.10%, Ser C BBB- 32,000 876,800 Northern Indiana Public Service Co., 4.88% (G) BB+ 6,925 631,690 Northern Indiana Public Service Co., 7.44% BB+ 15,150 1,555,243 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 110,000 2,777,500 Southern California Edison Co., 6.125% BBB- 50,000 5,050,000 Union Electric Co., $3.70 BBB- 12,262 828,451 Wisconsin Public Service Corp., 6.76% A- 6,095 634,833 Gas Utilities 4.59% Southern Union Co., 7.55% BB+ 201,400 5,296,820 Southwest Gas Capital II, 7.70% BB 68,300 1,806,535 Integrated Telecommunication Services 0.64% Telephone & Data Systems, Inc., 6.625% A- 40,000 984,000 Investment Banking & Brokerage 9.59% Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 40,000 2,000,000 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 100,600 5,152,732 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 48,000 2,448,000 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 102,500 5,228,525 Life & Health Insurance 4.38% MetLife, Inc., 6.50%, Ser B BBB 260,000 6,778,200 Multi-Utilities & Unregulated Power 5.85% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 20,000 2,094,376 Energy East Capital Trust I, 8.25% BBB- 168,000 4,267,200 PSEG Funding Trust II, 8.75% BB+ 30,000 802,200 Public Service Electric & Gas Co., 6.92% BB+ 19,000 1,879,813 Oil & Gas Exploration & Production 14.50% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 61,489 6,121,999 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 62,200 6,194,734 Devon Energy Corp., 6.49%, Ser A BB+ 63,500 6,504,781 Nexen, Inc., 7.35% (Canada) BB+ 139,500 3,600,495 Other Diversified Financial Services 7.96% Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 52,000 2,660,320 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 88,700 4,537,005 JPMorgan Chase & Co., 6.625%, Depositary Shares, Ser H A- 100,000 5,110,000 Regional Banks 4.17% HSBC USA, Inc., $2.8575 (G) A2 131,700 6,453,300 Trucking 2.93% AMERCO, 8.50%, Ser A CCC+ 180,000 4,537,800 Page 2 John Hancock Patriot Preferred Dividend Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Par value Issuer, maturity date rate (%) Value Short-term investments 3.94% (Cost $6,095,000) Commercial Paper 3.94% ChevronTexaco Corp., 03-01-06 4.430 6,095 6,095,000 Total investments 100.00% Page 3 John Hancock Patriot Preferred Dividend Fund Footnotes to Schedule of Investments February 28, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,946,250 or 3.20% of the Fund's total investments as of February 28, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2006, including short-term investments, was $150,714,943. Gross unrealized appreciation and depreciation of investments aggregated $6,744,097 and $2,785,935, respectively, resulting in net unrealized appreciation of $3,958,162. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Preferred Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: April 24, 2006
